Citation Nr: 0911785	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-40 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a sleep disorder, to 
include as secondary to service-connected generalized anxiety 
disorder with dysthymia and/or service-connected 
neurovascular tension-type headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. White, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1967 to January 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

This case was previously before the Board in September 2007 
and March 2008.  The September 2007 Board decision remanded 
this case to the RO based on an August 2007 letter from the 
Veteran which requested a video conference hearing.  In 
December 2007, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge, and 
a transcript of that hearing is of record.  The March 2008 
Board decision remanded this case for further development of 
the record, including obtaining outstanding VA medical 
records identified by the Veteran at the December 2007 video 
conference hearing, and affording the Veteran a VA 
examination regarding the issue here on appeal.  After the 
additional VA medical records were obtained, the Veteran was 
afforded another VA examination in November 2008.  
Subsequently, a January 2009 supplemental statement of the 
case continued the denial of the Veteran's claim.  
Thereafter, this case was returned to the Board for appellate 
consideration.

In a January 2004 correspondence (dated "January 7, 2003" 
in error), the Veteran's representative appears to assert 
that the Veteran is entitled to an increased disability 
evaluation for his service-connected lumbosacral strain.  As 
the RO has not yet adjudicated this issue, it is not properly 
before the Board.  Therefore, this issue is referred to the 
RO for appropriate action.

In a February 2005 rating decision, the RO denied the 
Veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  The Veteran was notified of that 
decision the same month but did not file a notice of 
disagreement within one year of such notice.  Thereafter, in 
June 2006, the Veteran submitted evidence to the RO 
concerning his claim for service connection for PTSD.  This 
evidence is accepted as an attempt by the Veteran to reopen 
his previously denied claim for service connection for PTSD.  
The issue of whether new and material evidence has been 
received to reopen a claim for PTSD has not yet been 
considered by the RO and is therefore not properly before the 
Board.  Hence, this issue is referred to the RO for 
appropriate action.

In addition, in an August 2007 statement, the Veteran appears 
to make a claim for entitlement to an earlier effective date 
for the award of service connection for his generalized 
anxiety disorder with dysthymia.  This issue as well has not 
yet been adjudicated by the RO, and is not properly before 
the Board.  Hence, this issue is referred to the RO for 
appropriate action.


FINDING OF FACT

The preponderance of the evidence establishes that the 
Veteran's sleep disorder (insomnia) is not a separate and 
distinct disability but, rather, a manifestation and/or 
symptom of his service connected generalized anxiety disorder 
(GAD) with dysthymia.


CONCLUSION OF LAW

A sleep disorder was not incurred in or aggravated by active 
service, and is not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310, 4.14, 4.126, 4.130 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

VA satisfied its duty to notify as to this claim by means of 
letters to the appellant issued in February 2004, March 2006, 
and April 2008.  The February 2004 letter informed the 
Veteran of what evidence was required to substantiate his 
claim for service connection for a sleep disorder on both a 
direct-incurrence and a secondary basis.  This letter also 
informed the Veteran of his and VA's respective duties for 
obtaining evidence.  The March 2006 letter informed the 
Veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

In its March 2008 remand, the Board directed that the Veteran 
be sent a letter notifying him of certain information, 
including the fact that the argument and/or evidence he 
submitted to the Board which was received on December 28, 
2007 was unavailable for review.  It was directed that the 
Veteran be invited to resubmit such argument and/or evidence 
for consideration.  The Board notes that the April 2008 
letter to the Veteran satisfied each additional notice 
requirement directed in the Board's March 2008 remand.  In 
addition, the April 2008 letter reiterated the criteria for 
demonstrating entitlement to service connection for a sleep 
disorder on both a direct-incurrence and a secondary basis.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In this case, because not every element of VCAA 
notice was given prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of Pelegrini.  However, the 
Board notes that a VCAA timing defect can be cured by the 
issuance of fully compliant notification followed by a 
readjudication of the claim.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, the Board finds that the 
defect with respect to the timing of the VCAA notice was 
harmless error.  Although information pertaining to the 
assignment of a disability rating and effective date was 
first provided to the appellant after the initial 
adjudication, subsequent notice complied fully with the 
requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess/Hartman.  Moreover, this claim was readjudicated 
after such fully compliant notice was given, and supplemental 
statements of the case were issued in May 2007 and January 
2009.  Therefore, the Board finds that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and that not withstanding 
Pelegrini, deciding this appeal would not be prejudicial to 
him.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, as well as reports 
of post-service private treatment and assessment.  The claims 
file also contains the records of VA treatment and assessment 
that were the subject of the Board's March 2008 remand, as 
identified by the Veteran in his testimony at the December 
2007 BVA video conference hearing.  In addition, the claims 
file contains reports of various VA medical examinations, 
including those conducted in June 2004, and the VA 
examination conducted in November 2008.  The claims file also 
contains the Veteran's testimony from the December 2007 BVA 
video conference hearing, various lay statements, and the 
statements of the Veteran and his representative in support 
of his claim.  Further, the Board notes that a VA medical 
opinion has been obtained and that sufficient competent 
medical evidence is of record to make a decision on this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has carefully reviewed the statements in support of 
the Veteran's claim and concludes that there has been no 
identification of further available evidence not already of 
record.  In this regard, the Board notes that the Veteran 
submitted a VA Form 21-4142, "Authorization and Consent to 
Release Information to the Department of Veterans Affairs" 
(VA Form 21-4142) that was received by VA in January 2004 
which authorized the release of treatment records from a 
D.B., M.D.  Although this doctor's treatment records are not 
associated with the claims file, a review of the record 
indicates that this doctor's records are not available.  The 
Board notes that the RO sent a February 2004 request for this 
doctor's treatment records, to which no response was 
received.  In May 2004, the RO placed a phone call to this 
doctor, who indicated that he had no records of treatment 
pertaining to the Veteran.  In addition, the record reflects 
that this doctor's treatment records would not be pertinent 
to the issue here on appeal, as he treated the Veteran for a 
back disability in 1995.

In addition, the Board notes that the RO sent a February 2004 
request for treatment records to an E.S.H., Ph.D., however 
full treatment records from this doctor were not obtained.  
The Board notes that this doctor submitted two letters, dated 
May 2004 and September 2004, summarizing his treatment of the 
Veteran in lieu of the submission of complete medical 
records.  The letters submitted note the psychological 
history the Veteran initially presented with in 1996, and set 
forth the course of the Veteran's therapy, the doctor's 
psychological diagnosis, and an opinion as to whether that 
diagnosis began in military service.  Therefore, it appears 
that these letters represent an adequate summary of the 
Veteran's course of treatment with this doctor, in lieu of 
the submission of full medical records.  In addition, the 
Board notes that the Veteran sent a May 2004 letter to the RO 
acknowledging the response of E.S.H., Ph.D., and stating "I 
believe that you now have all of the information requested 
from those physicians that have treated me."  Therefore, the 
Board finds that a remand to obtain the complete medical 
treatment records from E.S.H., Ph.D. is not necessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding 
further development of the record unnecessary when it would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
a veteran).

The Board has also perused the medical records in the claims 
file for references to additional treatment reports not of 
record.  In this regard, the Board notes that an August 2007 
private medical record submitted by the Veteran refers to a 
June 2007 polysomnography report conducted by a R.P., M.D. 
that is not of record.  However, the Board notes that the 
August 2007 private medical record details the findings of 
the June 2007 polysomnography report, and notes that it 
indicated a lack of significant sleep pathology.  See also 
June 2007 VA Medical Record (noting that the Veteran had a 
private sleep study performed which detected no sleep apnea).  
Because the private sleep study apparently does not reflect 
significant sleep pathology, it could not therefore link any 
sleep pathology to the Veteran's service or to another 
service-connected disability.  Therefore, the Board finds 
that a remand in order to obtain this medical record is 
likewise not necessary.  See Soyini 1 Vet. App. at 546.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate this claim has been obtained.

Legal Criteria and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  If there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Service connection may also be granted for disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
disability resulting from the aggravation of a non-service-
connected condition is also compensable under 38 C.F.R. § 
3.310, to the extent of such aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis requires (1) evidence of a 
current disability for which secondary service connection is 
sought; (2) a disability for which service connection has 
been established; and (3) competent evidence of a nexus 
between the two.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board notes that there was an amendment to the provisions 
of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439, 448 
(1995), it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection may be made.  This had not been 
VA's practice, which suggests that the change amounts to a 
substantive change.  Given what appears to be a substantive 
change, and because the Veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which favors the Veteran.

As noted above, service connection, as secondary to a 
service-connected disability, is warranted where the 
disability is proximately due to, or aggravated by, a 
service-connected disease or injury.  38 C.F.R. § 3.310.  The 
threshold legal requirements for a successful secondary 
service connection claim are: (1) evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.  See Wallin, 11 Vet. App. at 512.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
a veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

The focus of the Veteran's appeal has been the argument that 
service connection is warranted for a sleep disorder, as 
secondary to his service-connected neurovascular tension-type 
headaches.  See December 2003 Statement in Support of Claim.  
In addition, the Veteran's representative submitted an August 
2007 statement asserting that service connection is warranted 
for a sleep disorder, as secondary to the Veteran's service-
connected generalized anxiety disorder.  RO consideration has 
also been given to question of direct service connection, 
i.e, whether the Veteran's sleep disorder had its onset in 
service or is otherwise directly related to service.  
However, the Board finds that the actually theory of 
causation is moot.  As will be discussed great detail below, 
the preponderance of the evidence is against the finding that 
the Veteran suffers from a separate and distinct sleep 
disorder disability.

At the outset, the Board wishes to emphasize that it by no 
means infers or suggests that the Veteran does not experience 
problems with sleep.  The claims file contains various 
private medical records which reflect examinations of the 
Veteran and impressions of insomnia.  See, e.g., March 2004 
Private Medical Record; September 2001 Private Medical 
Record; August 2000 Private Medical Record.  In addition, the 
record reflects that the Veteran is on multiple sleep-
inducing medications.  See, e.g., August 2007 Private Medical 
Record; June 2004 VA Psychological Examination; June 2004 VA 
Cardiology Examination; April 2000 VA Medical Record.  
Clearly the Veteran experiences chronic sleep problems.  
However, this finding only relates to the Veteran's sleep 
disorder symptoms, and does not suggest that these symptoms 
constitute an independently existing disability separate and 
distinct from the Veteran's already service-connected 
disabilities.  

Indeed, the majority of the competent medical evidence of 
record reflects that the Veteran's sleep disorder 
symptomatology is related in some way to his psychiatric 
disabilities, to include GAD with dysthymia.  There is a 
March 2004 private medical record which contains an 
impression of insomnia, and notes that the Veteran complained 
of excessive nocturnal body twitching and stated that he felt 
his anxiety was "not a lot better."  Although this private 
medical record implies some connection between the Veteran's 
anxiety and his sleep disorder symptomatology, it does not 
assert an opinion as to whether these are two separate 
disabilities, or whether the Veteran's insomnia is a 
component or symptom of the Veteran's underlying anxiety.

The June 2004 VA neurological examiner opined that although 
the pattern of the Veteran's sleep disorder had nothing to do 
with his headaches, it was a component of his depression.  
The June 2004 VA neurological examiner further noted that the 
Veteran's headaches were relieved by sleep, and that such 
headaches do not wake the Veteran from his sleep.  The June 
2004 VA neurological examiner noted the Veteran's statement 
that his difficulties falling asleep stemmed from thoughts 
running through his mind which he could not "turn off."  
Ultimately, with regard to whether secondary service 
connection for a sleep disorder is warranted, the June 2004 
VA neurological examiner stated that "the short answer to 
that question is no."

The June 2004 VA cardiological examiner diagnosed the Veteran 
with an anxiety-related sleep disorder.  This VA examiner 
determined that there was no biological cause for the 
Veteran's sleep disorder, and instead noted a cause and 
effect relationship between the Veteran's mental disorders 
and his symptoms of difficulty sleeping.  The June 2004 VA 
cardiological examiner noted the Veteran's statement that his 
primary care physician treats his sleep disorder, and that 
his primary care physician told him that he cannot sleep 
because of the preponderance of his anxiety disorder.  The 
June 2004 VA cardiological examiner ultimately opined that a 
cause and effect relationship between the Veteran's mental 
disorders and the symptom of having problems sleeping cannot 
be tied to his military service.  Therefore, the VA examiner 
stated that it was not at least as likely as not that the 
Veteran's sleep disorder was related to his military service.

By contrast, the February 2005 private medical record 
reflects an opinion that the Veteran's sleep disturbance is a 
result of his chronic and severe anxiety.  The private 
physician stated that as the Veteran's generalized anxiety 
disorder evolved, the Veteran developed a sleep disturbance 
that was well established in the VA examinations to be 
secondary to his anxiety.  The private physician further 
stated that the Veteran's sleep disorder was the natural 
result of his chronic primary condition, and that his 
disability from the sleep disorder should be included in his 
final disability determination, as it results from his 
chronic generalized anxiety disorder.

There is also an August 2007 private medical record from the 
same private physician which reiterates that physician's 
opinion that the Veteran's sleep difficulties are linked to 
and a result of his chronic and severe anxiety.  As noted 
above, this private medical record refers to a June 2007 
polysomnography report which indicated that the Veteran 
demonstrated a lack of significant sleep pathology while 
taking a high dose of anxiety and sleep medications.  In the 
August 2007 medical record, the private physician opined that 
the Veteran's generalized anxiety disorder was the underlying 
condition which, over time, led to the diagnosis and 
treatment of a chronic sleep disorder.  The August 2007 
private physician further opined that the lack of significant 
findings in the June 2007 polysomnography report supported 
his conclusion that the Veteran's sleep disturbance was 
developed in relation to his generalized anxiety disorder.  
Finally, the August 2007 private physician opined that the 
Veteran's sleep disorder was related to his primary 
psychiatric diagnosis, and that the disabling effects of that 
sleep disorder should be included in the Veteran's final 
disability determination, as such effects were a result of 
his chronic generalized anxiety disorder.

As reflected in the Board's March 2008 remand, the medical 
evidence discussed above leaves open the question of whether 
the Veteran's sleep disorder symptomatology constitutes a 
separate and distinct disability, or whether such 
symptomatology is a component or symptom of the Veteran's 
underlying generalized anxiety disorder with dysthymia.  
Based on the inconclusive medical evidence of record at the 
time, the Veteran was afforded a new VA examination with 
regard to this issue in November 2008.

At the November 2008 VA examination, the Veteran indicated 
that he had experienced sleep difficulties for approximately 
15 years, and that he has difficulty falling asleep nearly 
every night.  The Veteran ascribed such difficulty falling 
asleep to "ruminating about recent events or anticipating 
work duties."  The Veteran specifically denied other reasons 
for his sleep difficulties, including pain and headaches.  
The Veteran described having taken Ambien and Trazodone to 
assist in falling asleep for "several years."  The Veteran 
noted having nightmares when he does not take these 
medications.  The VA examiner noted that the Veteran had no 
family history of sleep disorders, and further stated that 
there was no credible evidence that the Veteran's sleep 
disturbance alone causes impairment of his employment and 
social activities.

The November 2008 VA examiner opined that the Veteran has 
insomnia and daytime fatigue which are components or symptoms 
of his generalized anxiety disorder with dysthymia, and are 
not separate and distinct disabilities.  In addition, the VA 
examiner noted that he did not believe the Veteran to have 
disabling headaches, despite the Veteran's claims to the 
contrary at the June 2004 VA neurological examination.  In 
support of these opinions, the VA examiner cited numerous VA 
medical records in which the Veteran had not complained to 
his treating providers of having problems with headaches, and 
in which neither the term "headache" or its equivalent, nor 
the term insomnia, was included in the Veteran's list of 
clinical problems.  In addition, the VA examiner noted that 
the Veteran had been hospitalized at least four times between 
July 2002 and December 2005, but that he did not complain of 
either headaches or insomnia during such hospitalizations.  
The VA examiner stated that although the VA medical records 
listed sleep medications in the Veteran's "pharmacy 
profile," the Veteran "rarely mentioned having insomnia or 
excessive daytime drowsiness to his treating providers at the 
St. Louis [VA medical center]."  The November 2008 VA 
examiner also noted that although one of the Veteran's 
private care providers had been prescribing the Veteran 
sleeping pills for several years, the Veteran visited this 
doctor primarily for anxiety, depression, and other medical 
conditions, but not insomnia.

The November 2008 VA examiner went on to state that the 
Veteran's insomnia and daytime fatigue could very possibly be 
reduced by more effective treatment of his anxiety and 
depression, noting that in his opinion the Veteran had not 
had adequate treatment for these disorders to date.  In 
addition, the VA examiner stated that the Veteran's insomnia 
had probably been worsened by his chronic use of Ambien and 
other sleep inducing agents.

In addition to the above, the November 2008 VA examiner 
opined that the Veteran's sleep disturbance/disorder does not 
meet the criteria for a diagnosis of "insomnia related to 
anxiety or depression" identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  In support of this 
opinion, the VA examiner noted that the Veteran's insomnia 
had been treated successfully with medication.  The VA 
examiner further noted that the Veteran's anxiety and 
depression were conditions that clearly disrupt his sleep, 
and that he could possibly reduce his anxiety and depression 
by taking Citalopram at night instead of Ambien and 
Trazodone.  Further, the VA examiner opined that although the 
Veteran complained of daytime fatigue, there was no credible 
evidence that his daytime functioning was impaired by any 
sleep difficulties.  The November 2008 VA examiner noted that 
the Veteran did not need to nap during the day or evening in 
order to complete job tasks or engage in social activities.  
The VA examiner further stated that the Veteran often arrives 
late to work, but that this does not interfere with his 
employment as he has a flexible work schedule.  The VA 
examiner did opine that the Veteran's panic attacks and 
depression, however, limit his social and occupational 
functioning.  In addition, the November 2008 VA examiner 
opined that the Veteran's sleep disturbance was not 
particularly severe, and that it did not warrant treatment 
apart from the normal course of treatment for his anxiety and 
depression.  As a corollary, the VA examiner stated that more 
effective treatment of the Veteran's anxiety and depression 
could also help reduce his sleep disturbance.

The November 2008 VA examiner found the question of whether 
any sleep disorder was caused or aggravated by the Veteran's 
service-connected conditions moot, based on his previous 
finding that such sleep disorder symptomatology was a 
component or symptom of his anxiety and depression and not a 
separate and distinct disability.

With regard to the November 2008 VA examiner's assertion that 
the Veteran does not suffer from headaches, the Board 
intimates no opinion except to note that the Veteran is 
already service-connected for such a disability, with a 
currently-assigned disability rating of 30 percent.  However, 
the Board finds that the VA examiner's opinion that the 
Veteran's sleep disturbance/disorder is a component or 
symptom of his psychiatric disabilities implies that such 
disturbance/disorder is not therefore related to the 
Veteran's service-connected neurovascular tension-type 
headaches.  Further, as noted above, the Veteran specifically 
denied that his headaches, or any reason other than his 
anxiety, were the cause of his difficulty sleeping.  In 
addition, the fact that the VA medical records contained 
within the claims file discuss the Veteran's sleep 
difficulties and treatment thereof in light of his 
psychiatric disabilities, without diagnosing any separate or 
distinct sleep disorder, lends credibility to the November 
2008 VA examiner's opinion that the Veteran's sleep 
disturbance/disorder is not a separate or distinct 
disability.

With regard to the issue of whether the Veteran's sleep 
disorder symptomatology is a separate and distinct 
disability, or whether it is a component or symptom of the 
underlying generalized anxiety disorder with dysthymia, the 
Board finds the November 2008 VA examiner's medical opinion 
to be of great probative value, as the VA examiner reviewed 
the Veteran's claims folder and performed an objective 
examination of the Veteran.  Nieves-Rodriguez v. Peake, No. 
06-312 (U.S. Vet. App. Dec. 1, 2008) (the probative value of 
a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed).  Additionally, the Board affords the November 2008 
VA examination report a high probative value because the 
examiner provided supporting rationales explaining his 
conclusions.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (stating that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims folder and the thoroughness and detail of the 
opinion).  No other record or report enjoys the level of 
comprehensive discussion, analysis, and detail than that of 
the November 2008 report.  It is for these reasons that the 
Board finds the November 2008 report to be the most 
persuasive assessment of the issue on appeal.  See Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994) (greater weight may be 
placed on one physician's opinion over another depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence; Sklar v. Brown, 5 Vet. 
App. 140 (1993) (the probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion). 

Notwithstanding the foregoing, as noted by the November 2008 
VA examiner, the DSM-IV criteria for a generalized anxiety 
disorder include anxiety and worry associated with three or 
more of the following six symptoms: (1) restlessness or 
feeling keyed up or on edge, (2) being easily fatigued, (3) 
difficulty concentrating or mind going blank, (4) 
irritability, (5) muscle tension, and (6) sleep disturbance 
(difficulty falling or staying asleep, or restless 
unsatisfying sleep).  See also Quick Reference to the 
Diagnostic Criteria from DSM-IV, 213 (1994).  Therefore, it 
is apparent that the criteria for a generalized anxiety 
disorder contemplate sleep difficulties to some degree as a 
symptom of such disorder.  

With regard to when sleep difficulties might be considered to 
constitute a separate disability, the DSM-IV criteria for 
primary insomnia include conditions that the sleep 
disturbance, or associated daytime fatigue, cause clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning, and that the sleep 
disturbance does not occur exclusively during the course of 
another mental disorder, e.g., major depressive disorder, 
generalized anxiety disorder, or a delirium.  See id.  
However, the November 2008 VA examiner found that although 
the Veteran's panic attacks and depression cause such 
impairment in social, occupational, or other important areas 
of functioning, his sleep difficulties alone do not.

In addition, the DSM-IV contains criteria for insomnia 
related to another mental disorder, in which such insomnia is 
related to another Axis I or Axis II disorder (e.g., 
generalized anxiety disorder), but is sufficiently severe to 
warrant independent clinical attention.  The criteria for 
insomnia related to another mental disorder also require the 
sleep disturbance to cause clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.  In this regard as well, the Board notes that 
the November 2008 VA examiner found that the Veteran's panic 
attacks and depression cause such impairment, but that his 
sleep difficulties alone do not.  Therefore, based on the 
foregoing, the Board finds that the Veteran's sleep disorder 
symptomatology is a component or symptom of his underlying 
generalized anxiety disorder with dysthymia, as opposed to a 
separate and distinct disability.  In addition, the Board 
finds that the competent clinical evidence of record does not 
show that the Veteran's sleep disorder symptomatology is 
caused or aggravated by his service-connected neurovascular 
tension-type headaches.

In making this finding, the Board does not discredit the 
Veteran's statements that his difficulties sleeping are 
related to his anxiety.  However, the nature of this 
relationship, as shown by the competent medical evidence of 
record, does not warrant a grant of service connection for a 
separate and distinct disability.  In further support of this 
conclusion, the Board notes that the general rating formula 
for mental disorders, including generalized anxiety disorder, 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms including chronic sleep impairment.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2008).  The competent clinical 
evidence of record does not demonstrate that the Veteran's 
sleep disorder symptomatology alone meets the criteria for a 
separate disability rating under this regulation.  Therefore, 
it would appear that such sleep disorder symptomatology is 
part and parcel of the Veteran's diagnosis of a generalized 
anxiety disorder with dysthymia.

As explained by the Court, compensating a claimant twice for 
the same symptomatology "would overcompensate the claimant 
for the actual impairment of his earning capacity."  Brady v. 
Brown, 4 Vet. App. 203, 206 (1993) (compensation for somatic 
aspects of psychiatric disorder precluded by 38 C.F.R. § 4.14 
and previous version of 38 C.F.R. § 4.132 where the 
psychiatric disorder was the predominant disorder to be 
rated).

The provisions of 38 C.F.R. § 4.126(d) instruct that when a 
single disability has been diagnosed both as a physical 
condition and as a mental disorder, the rating agency shall 
evaluate the disability under a diagnostic code that 
represents the dominant (more disabling) aspect of the 
condition.  Indeed, as alluded to above, the Board finds no 
schedular provisions in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, that would allow for a 
disability evaluation in excess of 30 percent for a sleep 
disorder (insomnia) as a separate entity.

As service connection for a sleep disorder, as a 
manifestation of his GAD with dysthymia, has already been 
established and compensated for, the Board finds that the 
claim of service connection for sleep disorder that is 
currently on appeal must be denied.  In essence, as stated 
above, the Board concludes that his sleep disorder is part 
and parcel of his service-connected disability, and is 
already contemplated by the 30 percent rating assigned for 
that disorder.

Further, with regard to the Veteran's lay statements, 
although the Veteran can attest to factual matters of which 
he has first-hand knowledge, e.g., experiencing trouble 
sleeping, see Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005), he is not competent to offer a medical opinion as to 
whether his sleep disorder symptomatology constitutes a 
separate and distinct disability, as opposed to being a 
component or symptom of his generalized anxiety disorder with 
dysthymia.  Espiritu 2 Vet. App. at 494-95.

Finally, the Board acknowledges that the Veteran submitted 
internet articles discussing the relationship between anxiety 
and sleep disorders.  Assuming, arguendo, that the internet 
articles rise to the level of a medical article or medical 
treatise, the Board notes that the Court has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In 
short, articles and treatises tend to be general in nature 
and tend not to relate to the specific facts in a given 
veteran's claim.  In the present case, the articles submitted 
by the Veteran fall into this general category.  Although the 
articles discuss the relationship between anxiety and sleep 
disorders, none of the articles contain any indication that 
the Veteran's specific sleep disorder symptomatology might 
constitute a separate or independent disability, as opposed 
to being a symptom or component of his generalized anxiety 
disorder with dysthymia.  None of the articles pertain 
specifically to this Veteran, and the articles are not 
combined with any opinion of a medical professional.  
Therefore, this evidence is not probative with regard to the 
issue here on appeal.

In conclusion, the Board notes that the most credible 
clinical evidence of record reflects that the Veteran's sleep 
disorder symptomatology is a component or symptom of his 
service-connected generalized anxiety disorder with 
dysthymia, as opposed to constituting a separate and distinct 
disability.  Therefore, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim, 
and that the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a sleep disorder, to 
include as secondary to service-connected generalized anxiety 
disorder with dysthymia and/or service-connected 
neurovascular tension-type headaches is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


